DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1, 2, 4-13 and 15-20 are under examination.  Applicant’s amendment filed 4/12/2022 has been entered.  Claims 1, 4, 10, 11, 15-17 were amended.  Claims 1, 2, 10, 11 and 14-16 were amended.  Claims 3 and 14 were cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites the composition comprises about 33% wt dicamba choline, about 1% wt. 3,6-DCSA, about 19% wt. tertiary amine oxide, and about 5% wt. trialkylamine surfactant, which fails to further limit claim 10.  Claim 10 requires 5-40% water soluble salt of dicamba, 1-20% tertiary amine oxide surfactant and 0.1-0.3% DCSA.  Claim 15 also fails to properly further limit the water-soluble dicamba salt to dicamba choline or the trialkylamine surfactant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (US 5,998,332; effective date December 7, 1999) in view of Bhatti (US 2009/0105077; publication date April 23, 2009).
Applicant’s invention
Applicant claims method to reduce spray drift of an aqueous spray comprising dicamba comprising incorporating into the spray 1 to about 20% a tertiary amine oxide surfactant, optionally 1 to about 10% one or more tertiary amine surfactants, 0.1 to about 2% 3,6-dichlorosalicylic acid, 5 to about 40% water soluble salt of dicamba and water; diluting with water; and spraying the spray mixture on plants or soil.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
Sato et al. teaches an aqueous concentrate herbicidal compositions (abstract).  Example 15 discloses a formulation comprising 30% ammonium glyphosate, 6% of an aqueous dimethyldodecylamine oxide solution (35% concentration), (about 2% lauryldimethylamine oxide; tertiary amine oxide to the final mix).  The surfactants also include tertiary alkylamines (column 8, lines 53-60) and amine oxides (column 10, lines 13-25).  The compositions may also include water soluble co-herbicides, preferably salts of compounds selected from dicamba (column 11, lines 44-56).  When the preferred co-herbicide is used it is in an amount of 450-500 g a.e./l  (column 11, lines 59-61) and preferably comprises 2.67% (50% a.i)) of the exemplified composition (Example 2).  Therefore, the amounts can range up to 26.7% for (500% ai) through routine optimization.  The compositions are prepared at a loading of about 100-600 g a.e./L (column 6, lines 64-67).  Suitable classes of surfactants include tertiary amines (column 8, lines 53-60).  The formulations are further diluted in water prior to use (column 11, lines 19-26).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sato et al. does not teach at least 0.1% by weight 3, 6-dichlorosalicylic acid (DCSA) or a salicylic derivative. It is for this reason that Bhatti is joined.  Bhatti et al. teach methods of improving plant health by applying dicamba or a dicamba metabolite, DCSA in combination with glyphosate (abstract).  DCSA is applied in the same amounts as dicamba (page 5, lines 3-17).  The dicamba is in the form of its salt including diglycoamine and potassium salts (page 14, lines 8-14).  The ratio of dicamba to glyphosate is about 2:1 (page 13, lines 42-48).  The glyphosate is in the form of salts including glyphosate ammonium salt (page 14, lines 14-29).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Sato et al. and Bhatti et al. teach methods of formulating agricultural formulations comprising dicamba.  Therefore, it would have been prima facie obvious to combine the teachings of Sato et al. and Bhatti et al. at the time of the instant invention to include at least 0.1% by weight 3,6-dichlorosalicylic acid with a reasonable expectation success.  One of ordinary skill in the art would have been motivated to utilize DCSA in equal amounts with dicamba because Bhatti et al. teaches that dicamba and DCSA improve plant health when combined with glyphosate.  

Claims 10-14 and 16-20 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (US 5,998,332; effective date December 7, 1999) in view of Bhatti (WO 2009/126462; effective date October 15, 2009).
Applicant’s invention
Applicant claims an aqueous concentrate composition comprising about 5-40% water soluble salt of dicamba, about 1-20% of at tertiary amine oxide and at least 0.1% to about 2% by weight of 3,6-dichlorosalicylic acid.
Applicant claims an aqueous concentrate composition comprising about 5-40% water soluble salt of dicamba, about 5-40% water soluble salt of glyphosate, and from about 1-20% of at tertiary amine oxide and at least 0.1% by weight of 3,6-dichlorosalicylic acid and after spray application, percentage of spray droplets below 150 microns is between about 23% and 31%.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
Sato et al. teaches an aqueous concentrate herbicidal compositions (abstract).  Example 15 discloses a formulation comprising 30% ammonium glyphosate, 6% of an aqueous dimethyldodecylamine oxide solution (35% concentration), (about 2% lauryldimethylamine oxide; tertiary amine oxide to the final mix).  The surfactants also include tertiary alkylamines (column 8, lines 53-60) and amine oxides (column 10, lines 13-25).  The compositions may also include water soluble co-herbicides, preferably salts of compounds selected from dicamba (column 11, lines 44-56).  When the preferred co-herbicide is used it is in an amount of 450-500 g a.e./l  (column 11, lines 59-61) and preferably comprises 2.67% (50% a.i)) of the exemplified composition (Example 2).  Therefore, the amounts can range up to 26.7% for (500% ai) through routine optimization.  The compositions are prepared at a loading of about 100-600 g a.e./L (column 6, lines 64-67).  Suitable classes of surfactants include tertiary amines (column 8, lines 53-60).  The formulations are further diluted in water prior to use (column 11, lines 19-26).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sato et al. does not teach at least 0.1% by weight 3, 6-dichlorosalicylic acid (DCSA) or a salicylic derivative. It is for this reason that Bhatti is joined.
Bhatti et al. teach methods of improving plant health by applying dicamba or DCSA in combination with glyphosate (abstract).  DCSA is applied in the same amounts as dicamba (page 5, lines 3-17).  The dicamba is in the form of its salt including diglycoamine and potassium salts (page 11, lines 3-5).  The ratio of dicamba to glyphosate is about 2:1 (page 18, line 32 through page 19, line 5).  The glyphosate is in the form of salts including glyphosate ammonium salt (page 19, lines 26 through page 20, line 2). 
Sato et al. do not teach that after spray application the percentage of spray droplets below 150 microns is between about 23% and 31%.  It is for this reason that Mann et al. is joined. Mann et al. teach a method of reducing spray drift during the application of agricultural chemicals by spraying the formulation through a flat fan or straight stream nozzle so that the percentage of driftable spray droplets less than 150 microns is reduced (abstract).  Preferred herbicides that can have reduced spray drift include dicamba [0003].  The reduced drift of spray droplets is controlled by increasing volume median droplet size so that the percentage of driftable fine droplets less than 150 microns is reduced by 29.6% [0013].
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Sato et al. and Bhatti et al. teach methods of formulating agricultural formulations comprising dicamba.  Therefore, it would have been prima facie obvious to combine the teachings of Sato et al. and Bhatti et al. at the time of the instant invention to include at least 0.1% by weight 3,6-dichlorosalicylic acid with a reasonable expectation success.  One of ordinary skill in the art would have been motivated to combine DCSA with dicamba because Bhatti et al. teaches that dicamba and DCSA both improve plant health.  

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Sato et al. and Bhatti fail to provide motivation to combine dicamba and 3,6-dichlorosalicylic acid in the claimed amounts.  The Examiner is not persuaded by this argument because optimization of concentration is routine in the art.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical because it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617